Citation Nr: 1216491	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  10-08 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a higher initial rating for degenerative joint disease of the right acromioclavicular and glenohumeral joints, currently evaluated as 10 percent disabling.

2.  Entitlement to a higher initial rating for degenerative joint disease of the left acromioclavicular and glenohumeral joints, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel



INTRODUCTION

The Veteran had active duty service from September 1978 to October 1981 and January 1982 to January 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Buffalo, New York.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2011), pertaining to functional impairment.  The March 2011 VA examination report indicates that the Veteran reported flare-ups of bilateral shoulder symptomatology and had pain in both shoulders during range of motion testing.  However, the examiner did not fully assess the functional impairment posed by the findings of pain in both shoulders.  

The Unites States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flareups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011).

In Mitchell, the Court found an examination report to be inadequate where, in a case where the Veteran has reported flare-ups associated with a musculoskeletal disability, the examiner did not explicitly indicate "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain."  In this case, the examiner reported the Veteran's subjective complaints and described her symptoms, which included severe weekly flare-ups that lasted all day.  She then indicated the functional limitations associated with the shoulder disabilities.  Next, range of motion findings were provided.  The examiner noted that there was evidence of pain, but did not specify in terms of degrees exactly where in the range of motion the pain began.  Because the examiner made no initial finding as to the degree of range of motion loss due to pain on use, the examination is inadequate, as such is required by DeLuca.  Moreover, no attempt was made to estimate any additional limitation during periods of flare-up, which the Veteran reported were severe and frequent.   Although the examiner indicated that there was no additional limitation following three repetitions of range of motion testing, this does not fully address the questions at issue with regard to the impact of pain on the Veteran's bilateral shoulder function.  

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Accordingly, the case is REMANDED for the following action:

1.  After completing any initial development deemed warranted based upon a review of the entire record, to include associating any pertinent outstanding records with the claims folder, arrange for the Veteran to undergo a VA examination to determine the nature and severity of the degenerative joint disease of acromioclavicular and glenohumeral joints in both shoulders.  

The Veteran's claims file should be provided to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

The examiner should provide range of motion in degrees, to include the degree at which pain begins, for both shoulders.  The examiner should comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  In this regard, the examiner should estimate the extent of any additional functional limitation manifested during periods of flare-up.  Such additional limitation should be expressed in degrees of motion lost during flare-ups.  The Veteran's reported symptoms should be considered in making this determination. If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

The examiner should also ascertain as to whether there is any shoulder joint impairment resulting in nonunion, malunion, or recurrent dislocation.  If so, the examiner should describe the extent and severity of such impairment.  

A clear rationale should be given for all opinions provided.  If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.  

2.  After completing all requested action, plus any additional notification and/or development warranted by the record, readjudicate the remanded claims in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


